Citation Nr: 1438943	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of uterine perforation.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected ovarian cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1999 to January 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to her request the Veteran was scheduled for a Board hearing in October 2009.  In written statement submitted in October 2009, she withdrew her request for a Board hearing.

When this case was previously before the Board in August 2011 and August 2012, these issues were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In the August 2012 remand, the Board noted that the issue of entitlement to service connection for menometrorrhagia was raised by the record and referred the claim to the agency of original jurisdiction (AOJ).  To date, the claim has not been developed or adjudicated by the AOJ.  Therefore, the claim is again REFERRED to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

In the August 2012 Board remand, the originating agency was directed to afford the Veteran VA examinations to determine the nature and etiology of all of her psychiatric disorders and to determine the nature of any residuals of the uterine perforation that she sustained in service.  The Veteran was notified in September 2012 that examinations would be scheduled in connection with her claims.  A Compensation and Pension Exam Inquiry report indicates that the Veteran did not show for her examinations; however, the record reflects that the Veteran was notified of her scheduled examinations after the scheduled dates.  Specifically, the Veteran was provided notice in a letter dated October 17, 2012, that her examinations were scheduled for October 9, 2012.  There is nothing in the record showing that the Veteran was unwilling to report for the examinations that the Board has determined are necessary.  Moreover, there is no indication that the Veteran was provided timely notice of the October 2012 examinations.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examinations needed to substantiate her claims.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  

2. Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the psychiatric disorder originated during service, is otherwise etiologically related to the Veteran's active service, or was caused or permanently worsened by service-connected disability.  

The examiner is directed to specifically address an April 2002 service treatment record (STR) noting anxiety and frustration levels increased related to unknown pelvic bleeding, a September 2002 STR reflecting depressive symptoms, a November 2006 diagnosis of adjustment disorder with anxiety and depressed mood, and the Veteran's lay statements on the emotional toll and stress caused by ovarian cyst surgery and its effects on pregnancy.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also arrange for a VA examination by a physician with sufficient expertise to determine the nature of any residuals of the uterine perforation present during the period of the claim.  The claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all residuals of uterine perforation present at any time during the period of the claim.  The examiner is directed to specifically address the Veteran's statements that she experienced left-sided adnexal discomfort, painful menses, and painful intercourse.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



